Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com June 27, 2011 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, DC 20549 Re:Lincoln National Variable Annuity Account H American Legacy Shareholder’s Advantage American Legacy Shareholder’s Advantage A Class (File Nos. 811-05721; 333-63505) Ladies and Gentlemen: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln National Variable Annuity Account H (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of prospectuses, including supplements, and Statements of Additional Information for certain variable annuity contracts offered by the Company through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not differ from that contained in the most recent post-effective amendment filed electronically on June 21, 2011. Sincerely, Mary Jo Ardington Associate General Counsel
